WESTERFIELD, J.
This is a suit for $120.00. Plaintiff claims his automobile was damaged to this extent as a result of a collision between his automobile and a truck owned and operated by defendant. There was judgment for plaintiff as prayed for and defendant has appealed.
It is contended that plaintiff has not sustained the burden of proof and has failed to establish that' the accident was caused by the negligence of the driver of defendant’s truck. Two witnesses testified — plaintiff, who was driving his own car, and the driver of defendant’s truck. Each witness tells a different story as to the manner in which the accident happened, and their testimony cannot be reconciled.
It is evident to our minds that the judge, a quo, thought the explanation of the accident, as given by plaintiff, more plausible than that offered by defendant, and that', consequently, he accepted that evidence and rejected the testimony of the driver of the truck.
A careful reading of the record convinces us that the trial court was correct in its judgment. The quantum of damage is sufficiently established.
.The judgment appealed from is, therefore, affirmed.